Citation Nr: 0829039	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to July 20, 2005, for 
the award of a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	John E. Cheatham, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from September 1967 to July 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which, in 
pertinent part, granted a total rating for compensation 
purposes based on individual unemployability and effectuated 
the award as of July 20, 2005.  In August 2007, the veteran 
was afforded a hearing before the undersigned sitting at the 
RO.  In September 2007, the veteran submitted a Motion to 
Advance on the Docket.  In October 2007, the Board granted 
the veteran's motion.  In November 2007, the Board, in 
pertinent part, remanded the issue of entitlement to an 
effective date prior to July 20, 2005, for the award of a 
total rating for compensation purposes based on individual 
unemployability to the RO for additional action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

In its November 2007 decision, the Board granted an effective 
date of November 23, 1999, for the award of a 70 percent 
evaluation for the veteran's post-traumatic stress disorder 
(PTSD).  A May 2008 written statement from the veteran's 
attorney appears to convey that the issue remains on appeal.  
In the absence of a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court), Motion for 
Reconsideration of the Board's November 2007 (38 C.F.R. 
§ 20.1000), or a motion alleging clear and unmistakable error 
in the November 2007 Board decision (38 C.F.R. §§ 20.1400-
20.1411) specific claim of clear and unmistakable error, the 
November 2007 Board decision is final.  No such filings have 
been made.




FINDINGS OF FACT

1.  The veteran's claim for a total rating for compensation 
purposes based on individual unemployability was received on 
July 20, 2005, which indicated, in pertinent part, that his 
last date of employment was July 19, 2005.

2.  The veteran's service-connected disabilities have 
rendered him demonstrably unable to retain gainful employment 
since July 20, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 20, 2005, 
for the award of a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.326(a), 3.340, 
3.341, 3.400(o)(2), 4.16 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
effective date for the award of a total rating for 
compensation purposes based on individual unemployability, 
the Board observes that the RO issued VCAA notices to the 
veteran in July 2005, August 2005, September 2005, February 
2006, and March 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability and the assignment of an effective date for a 
total rating for compensation purposes based on individual 
unemployability; what actions he needed to undertake; and how 
the VA would assist him in developing his claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that aspects of the VCAA notice was provided 
after the initial unfavorable AOJ decision, the Board notes 
that the Federal Circuit Court and Veterans Claims Court have 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the March 2006 notice was 
provided to the veteran, the claim was readjudicated in a May 
2006 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim for an earlier effective 
date.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a hearing before the undersigned sitting at the RO.  
The hearing transcript is of record.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Historical Review

In July 2005, the veteran submitted a Veterans Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940).  The claim was received by the RO on July 20, 2005.  
The veteran reported that he had been gainfully employed on a 
full time basis from September 2002 until July 19, 2005.  

An August 2005 Request for Employment Information in 
Connection with Claim for Disability Benefits (VA Form 
21-4192) from B. P. S., conveys that the veteran had been 
employed as a security officer on a full time basis from 
August 15, 2001, to September 22, 2002.  His employment ended 
when he "quit-personal reasons."  An August 2005 Request 
for Employment Information in Connection with Claim for 
Disability Benefits (VA Form 21-4192) from F. S. Company, the 
veteran's last employer, conveys that the veteran had been 
employed as a warehouseman/deliveryman on a full time basis 
from November 10, 2004, to July 19, 2005.  His employment was 
terminated due to an altercation with another employee.  A 
September 2005 Request for Employment Information in 
Connection with Claim for Disability Benefits (VA Form 21- 
4192) from C. I. S., conveys that the veteran had been 
employed as an armed security guard on a full time basis from 
September 11, 2002, until October 28, 2004.  His employment 
ended when he "quit/resigned."  

In October 2005, the RO, in pertinent part, granted a total 
rating for compensation purposes based on individual 
unemployability and effectuated the award as of July 20, 
2005.  

B.  Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." Id. at 
521.  See also Ross v. Peake, 21 Vet. App. 528 (2008).

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a) (2007).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded 
even if the requisite schedular criteria is not met if a 
claimant is nevertheless shown to be "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

In the veteran's December 2005 notice of disagreement, the 
veteran's attorney advanced that the appropriate effective 
date for the award of a total rating for compensation 
purposes based on individual unemployability was June 13, 
1970, the date of his separation for active service.  

At the August 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he had been employed in between 50 and 60 jobs since 
service separation.  

In his February 2008 written statement, the veteran's 
attorney advanced that the appropriate effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability was February 11, 1991, March 20, 
1991, or November 23, 1999.

Service connection is in effect for PTSD, adolescent acne, 
hearing loss disability, bilateral tinnitus, and malaria.  A 
combined 70 percent rating for the veteran's 
service-connected disabilities was in effect from November 
23, 1999, to October 21, 2003.  A combined 80 percent rating 
for the veteran's service-connected disabilities was in 
effect from October 22, 2003, to July 18, 2005.  A combined 
90 percent rating for the veteran's service-connected 
disabilities has been in effect since July 19, 2005.  In 
short, the veteran has been pursuing claims for increased 
ratings since at least 1999.

Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and additional 
submits evidence of unemployability, the VA must consider 
total disability based on individual unemployability.  
Roberson v. Principi, 251 F.3d 1378 (2001).  In this case the 
Board finds that prior to July 20, 2005, the veteran, 
although pursuing a claim for increase, had not submitted 
evidence of unemployability.  Indeed, there is clear evidence 
to the contrary.  The Board has reviewed the probative 
evidence of record including the veteran's testimony and 
written statements on appeal.  The veteran's former employers 
reported that he had been gainfully employed on a full time 
basis from August 15, 2001, to October 28, 2004, and from 
November 10, 2004, to July 19, 2005.  The veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability was received by the RO on July 20, 2005.  
Given these facts, the appropriate effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability is July 20, 2005, the date of both 
the receipt of the veterans claim and when entitlement arose.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  


The veteran's attorney advances that an effective date prior 
to July 20, 2005, is warranted for the award of total rating 
for compensation purposes based on individual unemployability 
as the veteran's service-connected PTSD was objectively shown 
to be productive of significant occupational impairment prior 
to that date.  The Board readily acknowledges that the 
veteran's PTSD was productive of significant occupational 
impairment as is reflected in the current 70 percent 
schedular evaluation.  Such evaluation was effectuated as of 
November 23, 1999.  However, the veteran has been objectively 
shown to have been gainfully and essentially continuously 
employed for over three years prior to receipt of his July 
2005 claim for a total rating for compensation purposes based 
on individual unemployability.  Accordingly, an effective 
date prior to July 20, 2005, for the award of a total rating 
for compensation purposes based on individual unemployability 
is denied.  


ORDER

Entitlement to an effective date prior to July 20, 2005, for 
the award of a total rating for compensation purposes based 
on individual unemployability is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


